       Case 1:21-cv-03044-PAE-SDA Document 8 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Cristian Sanchez, on behalf of himself and all                                     6/9/2021
 others similarly situated,

                                   Plaintiff,                  1:21-cv-03044 (PAE) (SDA)

                    -against-                                  ORDER

 Purity Organic, Inc.,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Plaintiff commenced this lawsuit by filing a Complaint on April 8, 2021. (ECF No. 1.)

Although Defendant was served with the Summons and Complaint on April 19, 2021 (see ECF No.

6), to date, Defendant has failed to appear. Following a telephone conference held before me on

June 9, 2021, the Court hereby ORDERS that, no later than Wednesday, June 16, 2021, Plaintiff

shall request from the Court, pursuant to Local Civil Rule 55.1, a Clerk’s Certificate of Default.

SO ORDERED.

DATED:         New York, New York
               June 9, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
